[J-29-2018]
                  IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, :           No. 69 MAP 2017
                              :
              Appellee        :           Appeal from the Order of the Superior
                              :           Court at No. 1998 MDA 2016 dated
                              :           5/8/17, affirming in part and vacating in
         v.                   :           part the PCRA order of Dauphin County
                              :           Court of Common Pleas, Criminal
                              :           Division, at No. CP-22-CR-0003531-2010
HOWARD WILLIAM DEWEESE,       :           dated 11/8/16 and remanding for
                              :           resentencing
              Appellant       :
                              :           Submitted: March 2, 2018




                                     ORDER


PER CURIAM                                                 DECIDED: June 1, 2018


      AND NOW, this 1st day of June, 2018, this appeal is dismissed as having been

improvidently granted.